DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 4, 6-18, and 20-29 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest the claimed method for depolymerizing lignin, with the newly added step of separating the water-soluble polyacid from the insoluble lignin.  The closest prior art of record is Passauer et al. (Holzforschung, Vol. 65, 319-326, 2011).  Passauer et al. teaches a method comprising mixing a lignin with a Fenton catalyst to form a first solution; stirring the mixture for 30 minutes; introducing hydrogen peroxide/an oxidizing agent into the first solution; and stirring the second solution for 24 hours (pg. 320) to open the aromatic ring of the lignin to form acid groups (Abstract); and crosslinking the oxidized lignin to form a hydrogel (pg. 320).  Passauer et al. does not teach the presence of insoluble lignin following the reaction and thus it would not be obvious to separate the water soluble polyacid formed in Passauer et al. from insoluble lignin.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LIAM J HEINCER/Primary Examiner, Art Unit 1767